Title: From Thomas Jefferson to Littleton W. Tazewell, 27 February 1807
From: Jefferson, Thomas
To: Tazewell, Littleton W.


                        
                            Dear Sir
                            
                            Washington Feb. 27. 07.
                        
                        Altho’ your letter of Jan. 15. was recieved soon after that date, it has not been in my power sooner to
                            notice it; nor can I at this time do more than acknolege it’s reciept. my papers relative to mr Wayles’s debt to Robt.
                            Cary & co. are at Monticello, to which place I make a short visit every spring in order to pay some attention to
                            my private affairs. I shall go there in the ensuing month, and will from thence write you on the subject of your letter.
                            in the mean time accept my friendly salutations and assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    